                                                   THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ROBERT J. LUMPKIN,                               CASE NO. C17-1644-JCC
10                          Plaintiff,                 MINUTE ORDER
11           v.

12    HECTOR YANES, et al.,

13                          Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. The parties are ORDERED to file a
18   proposed pretrial order by June 27, 2019.
19          DATED this 6th day of June 2019.
20                                                       William M. McCool
                                                         Clerk of Court
21

22                                                       s/Tomas Hernandez
                                                         Deputy Clerk
23

24

25

26


     MINUTE ORDER
     C17-1644-JCC
     PAGE - 1
